Bullard, J.,

delivered the opinion of the court.
In this case, it appears that the appellee, Marcel Dupuy, who had administered on the estate of V. Chiasson, deceased, was at the suit of the heirs at law ordered to render an . account of his administration. This order was given on the 15th ofiFebruary, 1832. An account was filed in pursuance of this order on the 3d of January, 1835. On the 14th of May following, the heirs filed an opposition in which they object specifically to numerous items in the account. In the mean time, it does not appear that any steps had been taken to obtain from the court an homologation of the account as *59rendered. When the cause came on for trial, in the month of August following, the court considering that more than three judicial days had elapsed between the filing of the account and of the opposition, and that the latter came too late, declined to take it into consideration, and proceeded to homologate the account with certain corrections of errors, and the heirs appealed.
Opposition to an. administra-’ tor’s account maybe filed, aj-Lev the lapse of three judicial days from i^s rendition, and at any time before steps are taken to have it homolo-gated by the court,
We have recently- had occasion to consider the question , here presented, in the case of Longbottom's executors vs. Babcock et al., ante 44, and vve then came to the conclusion, that the opposition, although not filed within the three days, did not come too late, if nothing had been done in the mean time, to preclude the opponents. This case cannot be distinguished from that.
Under these circumstances, this court cannot go into the merits.
It is, therefore, ordered, adjudged and decreed, that the • judgment of the Court of Probates be reversed, and the cause be remanded for a new trial, with directions to the judge not to disregard the opposition filed to the account rendered on the ground that it came too late, and that the appellee pay the costs of the appeal.